Citation Nr: 1204278	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-49 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a left knee disorder, claimed as secondary to service-connected lumbar fracture residuals and associated lower extremity neurological abnormalities.  

2.  Entitlement to service connection for a left knee disorder, claimed as secondary to service-connected lumbar fracture residuals and associated lower extremity neurological abnormalities.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected neurogenic bladder.  

4.  Entitlement to service connection for a cervical spine disorder, claimed as secondary to service-connected lumbar fracture residuals and associated lower extremity neurological abnormalities.

5.  Entitlement to service connection for neurogenic bowel, to include as secondary to service-connected lumbar fracture residuals as well as service-connected neurogenic bladder.

6.  Entitlement to service connection for subconjunctival hemorrhages, claimed asphyxia residuals.  

7.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, claimed as impairment of ability to control rage reaction due to in-service asphyxia.  

8.  Entitlement to service connection for hair loss, claimed as secondary to service-connected lumbar fracture residuals and associated lower extremity neurological abnormalities.  

9.  Entitlement to special monthly compensation (SMC) based on the loss of use of both feet.

10.  Entitlement to specially adapted housing.  

11.  Entitlement to a special home adaptation grant.  

12.  Entitlement to automobile and adaptive equipment or adaptive equipment only.  

13.  Propriety of reduction of the appellant's disability compensation benefits due to incarceration for conviction of a felony from 1990 to 1994.  


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from May 1964 to October 1965.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the RO in Reno, Nevada.

The Veteran presented testimony at a hearing chaired by RO personnel in June 2009.  A transcript of the hearing is associated with the claims file.

The Board notes that the Veteran also initiated appeals of the RO's denial of service connection for thoracic kyphosis, service connection for bilateral carpal tunnel syndrome, a separate compensable evaluation for ankylosis of the lumbar spine, and an additional 10 percent rating for deformity of a vertebral body; however, the Veteran withdrew his appeal in writing as to those issues in June 2009.  Therefore, as of that date, the appeals as to those issues have ceased to exist.  See Hanson v. Brown, 9 Vet. App. 29 (1996) (when a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).

The Board also notes that, although the RO adjudicated the merits of the claim for service connection for a left knee disorder without addressing the predicate matter of whether new and material evidence had been received since the Board's April 1987 denial of that claim, the Board has characterized that claim as an application to reopen.  This question is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have jurisdiction to review the claim on a de novo basis in the absence of a finding that new and material evidence has been submitted).  

The Board acknowledges the Veteran's assertion here that his left knee disorder is proximately due to or a result of his service-connected lumbar spine disability.  In Harder v. Brown, 5 Vet. App. 183 (1993), in a case where VA had previously denied a claim seeking service connection on a direct basis, the United States Court of Appeals for Veterans Claims (the CAVC) held that a claim for service connection on a secondary basis was considered a new claim.  However, in this case, the prior Board decision addressed both direct and secondary service connection.  

The application to reopen service connection for an acquired psychiatric disorder, the reopened issue of service connection for a left knee disorder, and the issue of aggravation of a cervical spine disorder proximately due to or a result of a service-connected lumbar spine disability are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

In March 2010, the Veteran submitted additional evidence accompanied by a waiver of his right to have that evidence considered initially by the RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the matters herein decided has been accomplished.

2.  In an April 1987 decision, the Board denied service connection for a claimed left knee disorder. 

3.  The evidence associated with the claims file subsequent to the April 1987 decision relates to an unestablished fact necessary to substantiate service connection for a left knee disorder; it is neither cumulative nor redundant of evidence already of record; and raises a reasonable possibility of substantiating the claim.  

4.  The Veteran did not engage in combat with the enemy.  

5.  The Veteran sustained an in-service injury which involved being pinned between bomb bay doors and the wheel assembly of an aircraft, and which resulted in lumbar vertebral fractures and neurogenic bladder.

6.  There was no injury or disease of the cervical spine in service.  

7.  The Veteran has been diagnosed with impotence; impotence is related to the Veteran's service-connected neurogenic bladder.

8.  Symptoms of a cervical spine disorder, neurogenic bowel, subconjunctival hemorrhages (claimed asphyxia residuals), and hair loss, were not chronic in service.

9.  Symptoms of a cervical spine disorder, neurogenic bowel, subconjunctival hemorrhages (claimed asphyxia residuals), and hair loss, have not been continuous since service separation.

10.  There are no current chronic residuals of subconjunctival hemorrhages.

11.  The Veteran's current cervical spine disorder, neurogenic bowel, and hair loss are not related to active service.

12.  The Veteran's current cervical spine disorder, neurogenic bowel, and hair loss are not related to any service-connected disability.

13.  The Veteran has not lost the use of both feet such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance. 

14.  The Veteran's service-connected lumbar fracture residuals and associated lower extremity neurological impairment do not so affect the functions of balance or propulsion as to preclude locomotion without the aid of a cane.  

15.  The Veteran's permanent and total service-connected disability is not due to the anatomical loss or loss of use of both hands, blindness in both eyes with 5/200 visual acuity or less, deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).

16.  The Veteran is not entitled to compensation for the loss or permanent loss of use of one or both feet, the loss or permanent loss of use of one or both hands, or the permanent impairment of vision of both eyes; the Veteran is not entitled to VA compensation for ankylosis of one or both knees, or of one or both hips.

17.  In a December 1994 decision, the RO informed the Veteran that benefits were being withheld due to incarceration; although the Veteran disagreed with that decision in March 1995, he withdrew his appeal on the record of a March 1997 Board hearing; he has not identified such error in the December 1994 decision that would amount to clear and unmistakable evidence.  


CONCLUSIONS OF LAW

1.  The criteria for reopening service connection for a left knee disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, erectile dysfunction is proximately due to or a result of the Veteran's service-connected neurogenic bladder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).

3.  A cervical spine disorder was not incurred in or aggravated by service; arthritis is not presumed to have been so incurred or aggravated; a cervical spine disorder is not proximately due to or the result of the Veteran's service-connected lumbar fracture residuals.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

4.  Neurogenic bowel was not incurred in or aggravated by service and is not proximately due to or the result of the Veteran's service-connected lumbar fracture residuals or neurogenic bladder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

5.  The criteria for service connection for subconjunctival hemorrhages, claimed residual of asphyxia, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

6.  Hair loss was not incurred in or aggravated by service and is not proximately due to or a result of the Veteran's service-connected lumbar fracture residuals.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).

7.  The criteria for SMC based on the loss of use of both feet are not met for any period.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350(b), 4.63 (2011).

8.  The criteria for specially adapted housing are not met for any period.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.809 (2011).

9.  The claim of entitlement to a special home adaptation grant lacks legal merit.  38 U.S.C.A. § 2101(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.809a (2011).

10.  The criteria for financial assistance in the purchase of an automobile or other conveyance with adaptive equipment, or adaptive equipment only, have not been met for any period.  38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.808 (2011).

11.  The claim for restoration of service-connected disability compensation withheld from 1990 to 1994 while the Veteran was in a halfway house lacks legal merit.  38 U.S.C.A. § 5313(a)(1) (West 2002); 38 C.F.R. §§ 3.665(a), 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

As the Board is granting service connection for erectile dysfunction and the claim for specially adapted housing, those claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Also, in some cases, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As discussed below, the facts regarding the claims for a special home adaptation grant, automobile and adaptive equipment or adaptive equipment only, and the propriety of reduction of the appellant's disability compensation benefits due to incarceration for conviction of a felony from 1990 to 1994, are not in dispute; instead, resolution of those claims is wholly dependent on interpretation of the applicable laws and regulations.  The VCAA is therefore inapplicable and need not be considered with regard to those claims.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

Regarding the remaining claims, the notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The CAVC issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a September 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for service connection and for SMC, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the service connection claims.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions and personal hearing testimony.  In addition, the Veteran notified the RO that he had been receiving disability benefits from the Social Security Administration (SSA) since 1988, and the RO requested and obtained records associated with the grant of SSA benefits.  

Regarding specific private treatment records, in September 2006, the Veteran identified treatment records from C.R.L., D.O., records from B.H.V., M.D., records from B.A.B., M.D., and records from N.R.A., M.D.  The identified records were requested and obtained by the RO.  The Veteran also identified treatment records from J.W., D.O.  The RO made two requests for those records, in September 2006 and November 2006.  The RO notified the Veteran of its attempts and of the negative results.  It also notified him that he could obtain and submit the records himself.  The Board finds that this satisfied VA's duties under 38 C.F.R. § 3.159(e).  

In addition, the Veteran was afforded a VA examination as to the claimed neurogenic bowel and entitlement to SMC.  This examination was adequate because it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the claimed cervical spine disorder, subconjunctival hemorrhages (claimed residuals of asphyxia), and hair loss; however, the Board finds that a VA examination is not necessary in order to decide these claims.  The law and regulations require that VA provide an examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Here, the Veteran's service treatment records reveal no injury or disease of the cervical spine during service.  Those records are also devoid of any complaints or treatment regarding the cervical spine or hair loss.  In fact, the Veteran attributes the onset of these disorders to a post-service fall incurred due to the effects of a service-connected disability; however, for reasons discussed below, the Board has found his account to be lacking in credibility, and has determined that the cervical spine disorder had onset after service in 1985 due to intercurrent causes, and the hair loss is due to alopecia or male pattern baldness.  While subconjunctival hemorrhages were noted in service, there is no post-service diagnosis of any residuals.  Because there is no current disability regarding the subconjunctival hemorrhages and no in-service injury or disease to which competent medical opinion could relate a current disability of cervical spine disorder or hair loss, and the Veteran's account of onset of cervical spine symptoms and hair loss is not credible, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for a cervical spine disorder, hair loss and residuals of asphyxia.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disabilities and active service would necessarily be based on an inaccurate history regarding what occurred in service, the presence of chronic symptoms in service, and continuous symptoms after service, and so would be of no probative value.  In like manner, any medical opinion which purported to provide a nexus between the Veteran's claimed cervical spine disability and hair loss and the service-connected low back disability would necessarily be based on an inaccurate history regarding the onset of symptoms and so would be of no probative value.  

The CAVC has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Given the Board's findings, referral of these issues for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Application to Reopen Service Connection for Left Knee Disorder

The Board denied a claim for service connection for a left knee disorder in April 1987.  At the time of that decision, the medical evidence of record consisted of service treatment records, VA outpatient records, and a VA examination dated in January 1986.  The service records showed a single complaint of left knee swelling in May 1964, but the examination for discharge, and subsequent VA examination showed no residual disability.  Reconsideration of the Board's April 1987 decision was not ordered; and no other exceptions to finality apply.  Therefore, as of the date stamped on the face of that decision, it is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100(a).

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As noted above, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the CAVC held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern similar to this one, where a prior denial was based on lack of current disability and nexus, the CAVC found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

The Veteran applied to have the previously denied claim reopened in December 2005.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the April 1987 Board decision includes a February 2002 X-ray report showing minimal degenerative changes of the left knee and irregularity of the lateral tibial plateau.  As the existence of a concurrent left knee disorder was an unestablished fact at the time of the April 1987 Board decision, and as the record now includes competent evidence of a current left knee disorder, the criteria for reopening the claim are met.  The Board will address the reopened claim further in the Remand below.

Service Connection - Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Under the regulation in effect at the time the Veteran filed his claim, service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (as in effect prior to October 10, 2006).  That regulation was interpreted to permit service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See also Allen, 7 Vet. App. at 448.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 


Analysis of Service Connection Claims

The Board notes initially that, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy, or that his claimed erectile dysfunction, cervical spine disorder, neurogenic bowel, asphyxia residuals, or hair loss are related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2011).

Service Connection for Erectile dysfunction

The Veteran was examined by his private physician B.B., M.D. in March 2004.  Among the diagnoses was impotence secondary to spinal cord damage.  

The Veteran was afforded a VA examination in July 2007.  The examiner noted onset of impotence which was gradual, starting in 1965, with a slow decrease in touch sensation.  The Veteran denied systemic diseases that may affect sexual functioning of the endocrine system, neurological system, current infections, or psychological problems.  The consultation section of the report - which contains etiology opinions on other claimed disorders - does not address erectile dysfunction.  

The Board finds that the Veteran has erectile dysfunction, and that it is proximately due to or a result of his service-connected neurogenic bladder and and/or lumbar fracture residuals.  The only medical opinion of record addressing nexus positively links these disorders.  Resolving any remaining doubt in the Veteran's favor, the Board finds that service connection for erectile dysfunction is warranted.  

Service Connection for Cervical Spine Disorder

The Veteran asserts that a cervical spine disorder resulted from a fall in December 2000, which in turn was caused by his service-connected low back disorder and associated lower extremity weakness.  In an April 2005 letter he specified that this fall was due to stretching while standing in his living room which caused the lumbar vertebral area to impinge upon the right side sciatic nerve.  According to the Veteran, this in turn caused a "fire-like" sensation to instantly shoot down the right leg, which instantly went "dead numb."  The resulting fall was over backwards in a stumbling backward-step attempt, but the right leg had become "paralyzed" and unable to support him.  Also, there was a foot stool behind where he stood, and an end table.  According to his account, as he stumbled falling backward, the end table caught him in the back of the left lower leg; the foot stool caught the lower part of the right lower leg.  This caused his feet to be knocked off the floor, "flipping me over backward airborne."  Continuing the Veteran's account, as he was falling, before his body contacted any solid surface, such as the floor, the back of his head contacted the seat area of a chair (recliner) causing his neck to "violently snap in a chin to chest motion," and sending a "fire-like" shock sensation thru his neck, face, shoulders, and arms.  Then, according to the Veteran's account, his body, now limp and totally numb, slammed to the floor, landing on the buttock and lumbar area.  He lay in the floor for some 10 or 15 minutes, his body deadened in a "paralyzed" state.  After this time in "paralysis," feeling slowly began returning; and, in another 10 or so minutes, he was able to roll over and gradually get up.  According to the Veteran, the rest of the morning and afternoon were uneventful, but by late evening a numbness began developing in his fingers.  It was at this point he realized he had a more serious injury from the fall than he originally suspected.  What he originally suspected is unclear.  According to the Veteran, the next morning he woke with increasing neurological symptoms and made an appointment with the VA clinic.  

In correspondence received in October 2006, the Veteran reported that he fell backwards in his home on December 18, 2000, striking the back of his head in a chair, violently snapping his head forward creating a "new" injury to his cervical spine and since that time his symptoms have either been created in whole from this fall or have been exacerbated due to this fall.  According to the Veteran, the fall was caused by his legs, primarily his right leg, collapsing causing him to stumble backward and tripping over a foot stool and corner of an end table which created at least in part his cervical injury.  

The Veteran's assertions as to aggravation of his cervical spine disorder during the fall are addressed in the Remand below.  The Board here addresses direct and secondary service connection.

The Board acknowledges that the Veteran likely fell in December 2000 as the fall is reported in contemporaneous accounts.  A December 21, 2000 treatment report reveals the Veteran's complaint that he had been falling more often and that he fell the previous Monday.  By that account, since the fall, the second and third fingers on the right hand had gotten numb.  A January 2001 VA treatment record indicates the Veteran arrived complaining of continued falling.  The Veteran reported that he is falling more because of the pain and the neurological problems he is getting from his lower back. 

While the Board accepts the Veteran's assertion that he fell and acknowledges that he has a diagnosed cervical spine disorder and is service-connected for a lumbar spine disability that neurologically impacts his lower extremities, the Board finds that the cervical spine disorder is not proximately due to or a result of the December 2000 fall.  Simply put, as the Veteran agrees, the cervical spine disorder predated the fall.  Moreover, the record establishes that the date of onset of the cervical spine disorder was in 1985, well after service and well prior to the fall.  

The Veteran has also reported to a VA examiner, in July 2007, that his neck symptoms started after surgery for his back in 1987; however, in a February 1986 neurological evaluation, prior to that surgery, he reported that he was involved in a motor vehicle accident in July 1985 and sustained a whiplash, flexion-extension cervical injury.  More telling is a June 1986 SSA evaluation, also before the 1987 surgery, in which the Veteran described the motor vehicle accident in July 1985 as the time when his problem with pain in the neck began.  In a December 1989 evaluation, the Veteran again reported that he had neck pain since 1985.  

In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneousness of the June 1986 account is significant, coming just a year after the accident.  Furthermore, because the Veteran was then seeking medical treatment and not VA disability compensation, it seems likely that he would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  

In contrast, when the Veteran has recently presented his account, he has been seeking VA benefits.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

There is no question that the Veteran is competent to relate events such as an injury or symptoms in service as he remembers them.  Thus, his competency is not at issue with regard to recounting an injury or onset of symptoms.  Rather, it is his credibility which the Board finds is lacking.  Simply put, the more contemporaneous history by the Veteran in the reports of the February 1986 neurological evaluation and the December 1989 account are more convincing than the Veteran's later statements made in support of a claim for monetary benefits.  

The Board also finds that the weight of the evidence demonstrates no cervical spine injury in service and that symptoms of a cervical spine disorder were not chronic in service.  The evidence does not show and the Veteran does not contend that he was treated during service for complaints related to a cervical spine disorder.  When examined for service separation in October 1965, the Veteran had normal clinical findings for the neck and spine.  This is not simply the absence of evidence, but affirmative evidence that there was no chronic disorder regarding the cervical spine during service.  

The Board finds that symptoms of cervical spine disorder were not continuous after service.  The Veteran filed his initial claim for compensation in 1984, almost 20 years after service separation and one year prior to the motor vehicle accident discussed above.  At that time he mentioned only a back injury and a left kneecap injury.  Almost 20 years after service separation, there was no mention of any cervical spine disorder.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)), and that inaction for many years regarding filing a claim is not necessarily indicative of the absence of symptomatology.  However, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  

In other words, the Veteran demonstrated as early as 1984 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in two other instances where he found himself experiencing symptoms that he believed were related to service.  In such circumstances, it is more reasonable to expect a complete reporting of symptoms, than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for the cervical spine, when viewed in the context of action regarding several other claims, the absence of complaints to observers of the injury, and the history given for treatment that did not include cervical spine complaints, may reasonably be interpreted as indicative of the lack of associated symptomatology at that time.  

The Board finds that the weight of the evidence demonstrates that the Veteran's cervical spine disorder is not related to service, and is not related to any service-connected disability.  The Board acknowledges that the August 2001 EMG/NCV study included an opinion that, among other things, the left C7 radiculopathy, cervical disc disease were due to the Veteran's service-related injuries.  It is unclear from the report what evidence this opinion was based upon.  However, as the examiner did not discuss any evidence other than his own clinical findings and the Veteran's assertions, the Board assigns no credibility to this opinion.  In essence, the Board has determined that the Veteran's assertions regarding onset of cervical symptoms is inconsistent with other reports and is not credible; therefore, the August 2001 opinion is deemed to be based on an inaccurate factual basis.  An opinion based on the Veteran's non-credible account, which does not address the account provided in the February 1986 neurological evaluation and the December 1989 account, is also not credible.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) for the proposition that Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran); see also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (Board may reject medical opinion based on facts provided by the veteran previously found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of veteran's medical history but must assess the credibility and weight of the evidence provided by the veteran rejecting it).

In summation of the Board's findings, the Veteran did not sustain a cervical spine injury in service, symptoms of a cervical spine disorder were not chronic in service, symptoms of a cervical spine disorder were not continuous after service, but had onset in 1985 following a motor vehicle accident and no current cervical spine disorder is related to service or to any service-connected disability.  As such, service connection on a direct or secondary basis for a cervical spine disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Service Connection for Neurogenic Bowel

The Veteran asserts that he incurred neurogenic bowel as a direct result of an in-service crush injury.  Alternatively, he relates it to his service-connected neurogenic bladder.  In correspondence received in October 2006, the Veteran referred to a July 12, 1965 service record, following the crush injury, that reported no bowel sounds.  According to the Veteran, this is indication that some trauma was received to the bowel.  He also asserted that it is "medically documented" that the same nerve which supplies the bladder supplies the bowel.  Therefore if there is an issue of a neurogenic bladder then there is also a neurogenic bowel.  

The Board finds that the Veteran's description of the nature of his disorder are inconsistent.  He has described both urgency and constipation.  He described his bowel problems as not being able to feel if his rectum is empty or when he needs to empty it.  He has reported that he occasionally soils himself.  On the other hand, he has reported that he uses prescription stool softeners and laxatives on daily regimen to combat constipation.  The Veteran described going four to six days between bowel movements and that by the morning of the third day he wakes with a feeling of numbness on his left side from about the breast nipple to the hip just off the center of the front of his torso around to near the center of his spine, and with a bloated extreme pressure like a balloon about to pop in that entire area.  The Veteran also reported a correlation in his bloated full bowel and his urination.

The Board finds that, while the Veteran sustained a crush injury in service in July 1965 when his body became trapped between the bomb bay door of an aircraft and the landing gear, symptoms of neurogenic bowel were not chronic in service.  Indeed, the service records contain a detailed description of the events surrounding the injury, and the diagnoses attributed thereto, but do not mention any significant bowel impairment.  A July 12, 1965 admission note reveals that no bowel sounds were present on initial examination following spinal surgery and the Veteran has suggested that this indicates the onset of neurogenic bowel; however, bowel sounds were present when examined on July 13, 1965, the following day.  A note reports "looks better- has bowel sounds now."  The Veteran was found to be in no acute distress.  The only diagnosis rendered by the examiner was a lumbar vertebral fracture.  

A reference to absent bowel sounds on one instance does not equate to a diagnosis of a bowel or nerve disorder.  Where, as here, the Veteran was examined following an injury, there is an expectation that all residuals of the injury that were manifest at the time would be reported.  While the Board offers no interpretation or opinion regarding the meaning of the absence of bowel sounds on one examination during service, the lack of any corresponding diagnosis on the examination is affirmative evidence that no disorder was suspected or found and this evidence taken with the normal findings at service separation is affirmative evidence that symptoms of neurogenic bowel were not chronic in service.  Also significant, an x-ray taken in August 1965 shows that the bowel gas pattern was unremarkable.  

The Board acknowledges that x-rays on July 22, 1965 showed a suggestion of medial displacement of the bladder and suggestion that the floor of the bladder may be elevated slightly.  The Veteran is service connected for neurogenic bladder; however, there is no suggestion in this report of damage to the bowel or to the nerves that supply the bowel.  

The evidence does not show and the Veteran does not contend that he was treated during service for neurogenic bowel.  When examined for service separation in October 1965, the Veteran had normal clinical findings for the abdomen and viscera, anus, and rectum.  This is not simply the absence of evidence, but affirmative evidence that there was no chronic disorder regarding the bowel during service.  

The Board finds that symptoms of neurogenic bowel were not continuous after service.  The Veteran filed his initial claim for compensation in 1984, almost 20 years after service separation.  At that time he mentioned only a back injury and a left kneecap injury.  Almost 20 years after service separation, there was no mention of any bowel disorder or associated symptoms.  Indeed, he reported simply that "the injury was fractures in lower back" (original in all capital letters).  He attended a VA examination in January 1986 and noted only his back complaints.  Based on what appears to be a complete record of the event in the service treatment records, the Board finds the Veteran's more recent account of bowel symptoms in service to be lacking in credibility.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage, 10 Vet. App. at 496), and that inaction for many years regarding filing a claim is not necessarily indicative of the absence of symptomatology.  However, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  The Veteran demonstrated as early as 1984 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in two other instances where he found himself experiencing symptoms that he believed were related to service.  In such circumstances, it is more reasonable to expect a complete reporting of symptoms than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for neurogenic bowel, when viewed in the context of action regarding several other claims, may reasonably be interpreted as indicative of the lack of associated symptomatology at that time.  

It is certainly possible that the Veteran was experiencing symptoms of neurogenic bowel in 1984, but it did not occur to him at the time that these were related to service; however, the Board finds this unlikely.  In particular, the Board notes that, while the Veteran has put forward several theories of etiology, at least one of those theories has always involved the in-service crush injury which was the cause of his low back disorder claimed in 1984.  Again, in the context of the original 1984 claim, the Veteran's failure to mention any symptomatology other than the low back and the left knee is strong evidence indicating the lack of other significant symptomatology at that time.  

The Board also notes that the Veteran has presented a different account of the onset of symptoms to certain treatment providers than the account he has presented to VA.  The Veteran now attributes the neurogenic bowel directly to his in-service crush injury or to his service-connected neurogenic bladder.  In addition to his recent accounts, the Veteran has also reported to a VA examiner in July 2007 that his bowel symptoms started after surgery for his back in 1987; however, in a February 1986 neurological evaluation, prior to that surgery, he reported that he was involved in a motor vehicle accident in July 1985.  In a December 1989 evaluation, the examiner noted the Veteran's account that, since the motor vehicle accident in 1985, he is unable to feel if he is having a bowel movement.  Thus, the Veteran has reported to physicians that his bowel symptoms began in 1985 following a motor vehicle accident.

In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneousness of the February 1986 and December 1989 accounts is significant, coming soon after the 1985 accident.  Furthermore, because the Veteran was then seeking medical treatment and not VA disability compensation, it seems likely that he would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  In contrast, when the Veteran has recently presented his account, he has been seeking VA benefits.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  See Pond, 12 Vet. App. at 345; and see Cartright, 2 Vet. App. at 25.  

There is no question that the Veteran is competent to relate events and symptoms as he remembers them.  Thus, his competency is not at issue with regard to recounting the injury or onset of symptoms.  Rather, it is his credibility which the Board finds is lacking.  Simply put, the report of the February 1986 neurological evaluation, and the December 1989 account directly relating the onset of bowel symptoms to that accident, are more convincing than the Veteran's more recent statements made in support of a claim for monetary benefits.  This is additional affirmative evidence that symptoms of neurogenic bowel were not chronic in service, were not continuous after service; and, as will next be discussed, it is affirmative evidence that neurogenic bowel is not related to service or to any service-connected disability, but rather was caused by intercurrent injury.  

The Board finds that the weight of the evidence demonstrates that neurogenic bowel is not related to service or to any service-connected disability.  In November 1998, the Veteran obtained an opinion from a specialist in spinal cord injuries as to whether any bowel impairment resulted from the in-service crush injury.  The examiner acknowledged the possibility of a sacral nerve injury, which could represent a cauda equina type spinal cord injury as a result of the accident.  After reviewing extensive records of lumbar spine treatment since service, the examiner opined that, since there was a bladder abnormality on the x-ray taken near the time of the injury, and because of the nature and mechanism of injury, there is a strong probability that the Veteran sustained a cauda equina type spinal cord injury in 1965, which would affect both the bladder and bowel.  The examiner included a chart of decreased sensation in diffuse areas in the lower torso and lower extremities.  Thus, while the examiner thought there was a relationship to service, he based that relationship on a specific type of spinal cord injury (cauda equina).  

In a March 2000 clinical assessment, the Veteran reported that during the prior month he sat down to have a bowel movement and it felt like something popped, then it felt like he had diarrhea.  As it turned out, it was bright red blood.  He reported having some bowel incontinence and was unable to tell when his bowel is empty, sometimes he has incontinent episodes especially after he has used the restroom.

An April 2000 MRI revealed advanced degenerative changes with near complete fusion at L3/4 and degenerative disc disease.  At L4/L5, there was a suggestion of some clumping of the nerve roots, which may represent an element of arachnoiditis; however, with reference to the November 1998 report, the conus medullaris and cauda equina appeared unremarkable.  The Veteran was seen by a VA primary care physician assistant in April 2000 and was noted as having probable neurogenic rectum.  The Veteran continued to have symptoms of incontinence, specifically bowel incontinence.  He reported that he went through two to three rolls of toilet paper a week and has a couple of accidents a week.  In clinical evaluations in May 2000, June 2000, July 2000 and December 2000 the Veteran was noted as having neurogenic bowel or neurogenic rectum.

A July 2001 neurology consultation reveals diffuse sensory symptoms and total loss of sensation, in area between T1 and L1, and decreased sensation between L1 all the way to S5.  In addition the Veteran also had a loss of sensation in C5/T1.  The examiner noted that, surprisingly, his deep tendon reflexes were intact despite such a diffuse loss of sensation.  The sensory loss reported subjectively by the Veteran was found to encompass a far and wide region not conforming to any specific radicular pattern.  Nevertheless, the examiner concluded that the Veteran probably does have some lumbosacral radiculopathy, in view of his past history, multiple back surgery and likely scar tissue formation.  The examiner was not sure whether the symptoms of neurogenic rectum actually do represent problems in the cauda equina, since the April 2000 MRI had shown that his cauda equina is normal.  In that MRI, there is also mention of normal looking conus.  

An August 2001 EMG/NCV study revealed an impression of right L5 radiculopathy, lumbar disc disease, neurogenic bowel and bladder dysfunction, and arachnoiditis.  The examiner noted that the Veteran reported symptoms for 14 years.  

An October 2004 MRI of the lumbar spine revealed that no cauda equina impingement was evident.

A VA examination in July 2007 addressed the loss of bowel continence.  The Veteran reported that his normal bowel movements were one per day with bowel urgency which leads to incontinence if a facility is not available.  This urgency and leaking had increased in intensity over the prior few years with a shorter time span between the feelings of urgency and a loss of ability to control the sphincter.  The Veteran stated that he had no sensation as to when his bowel movement had ended.  Most of the time he thinks he has completed voiding and after wiping feces continues to be expelled.  Frequency of incontinence is estimated at once or twice per month.  

The July 2007 examiner consulted with specialists in orthopedics and determined that arachnoiditis is sometimes a consequence of lumbar surgery or injury; however, not likely to be the cause of new onset bowel or bladder complaints.  The MRI results show cauda equina to be normal, therefore it was determined that there is less likely than not spinal cord involvement.  Clinical evidence indicates mild reduction in sphincter tone and the presence of external hemorrhoids.  The consultation report acknowledges the Veteran's report of onset of bowel incontinence in 1987 following back surgery.  After consultation with specialists it was determined that the Veteran's diagnosed neurogenic bowel is less likely than not a result of arachnoiditis and there is insufficient evidence to suggest the spinal cord has been compromised within the cauda equina which would lead to bowel incontinence.  After review of the claim file medical records, review of the current medical literature, and consultation with orthopedic specialists the etiology or the Veteran's bowel complaints remained unclear.

Thus, while several medical professionals have commented that the Veteran's bowel complaints might be related to his low back disability or neurogenic bladder, they have traced the proposed relationship to an injury in the cauda equina.  Such an injury has been affirmatively shown not to exist.  Moreover, none of these opinions is factually accurate or addresses the Veteran's previous reports of onset of symptoms following the 1985 motor vehicle accident.  Accordingly, while the July 2007 opinions do not identify the precise etiology of the neurogenic bowel, the Board has already found the February 1986 neurological evaluation and the December 1989 account to be the most credible evidence as to onset of symptoms.  These reports establish a post-service onset due to nonservice-related intercurrent injury.  

The Board acknowledges that the August 2001 EMG/NCV study included an opinion that, among other things, neurogenic bowel was due to the Veteran's service-related injuries.  It is unclear from the report what evidence this opinion was based upon.  However, as the examiner did not discuss any evidence other than his own clinical findings and the Veteran's non-credible assertions, the Board assigns no credibility to this opinion.  In essence, the Board has determined that the Veteran's recent assertions regarding onset of bowel symptoms are not credible.  An opinion based on that account, which does not address the account provided in the February 1986 neurological evaluation and in December 1989, is also not credible. 

In summation of the Board's findings, the Veteran did not sustain a bowel injury in service, nor did he sustain an injury to the cauda equina; symptoms of neurogenic bowel were not chronic in service; symptoms of neurogenic bowel were not continuous after service, but had onset in 1985 following a motor vehicle accident; and, neurogenic bowel is not related to service or to any service-connected disability.  As such, service connection for neurogenic bowel is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Service Connection for Subconjunctival Hemorrhages - Claimed Asphyxia Residuals

Regarding what the Veteran claims as asphyxia, in correspondence received in October 2006, the Veteran reported that, during the 1965 crush injury, his torso was extremely compacted, driving all oxygen out of his lungs.  He maintains that he was pinned for several minutes and was unable to breathe in oxygen, and that it took a long time before he arrived at the medical ward.  He referred to a treatment note indicating that he was cyanotic (blue) on the face.  He also referred to a treatment record noting a subconjunctival hemorrhage secondary to asphyxia.  The Veteran also maintains that his rage reactions resulted from this incident due to cerebral anoxia.  That matter is addressed in the Remand below.

In a December 2005 letter, the Veteran argued that asphyxia should be a primary service-connected rating as it was noted at the time of his admission to the ship's infirmary after the accident aboard ship in 1965 due to being crushed in a confined space by 3000 pounds of hydraulic pressure per square inch driving the bomb bay door of the jet.  He specifically argued that this was noted on hospital admitting records as subconjunctival hemorrhage secondary to asphyxia.

The Board finds that, while the Veteran sustained a crush injury in service in July 1965 when his body became trapped between the bomb bay door of an aircraft and the landing gear, subconjunctival hemorrhages or other residuals of asphyxia were not chronic in service.  Indeed, the service records contain a detailed description of the events surrounding the injury, and the diagnoses attributed thereto, but do not mention any significant impairment or chronic residuals attributed to loss of oxygen.  A July 12, 1965 admission note reveals that the Veteran was pinned against the aircraft wheel for less than one minute and out of wind for several minutes.  An undated note following admission indicates that the Veteran did not lose consciousness and that his breath was cut off for about one minute.  It was noted that the Veteran was cyanotic on the face.  X-rays on July 13, 1965 showed no abnormalities.  A July 13 clinical record provides three enumerated diagnoses resulting from the injury: a fracture of the transverse process of L3 and L4 on the right; a questioned fracture of the right patella; and subconjunctival hemorrhages secondary to asphyxia.  

While the medical evidence at the time supports that the Veteran was deprived of air for either one minute or less than one minute, and that he was out of wind or out of breath for several minutes, this evidence does not describe any permanent or chronic residual of oxygen deprivation.  Indeed, extensive evaluation was performed in a hospital setting following the incident.  Other than what appear to be temporary effects such as cyanosis and subconjunctival hemorrhages, there is no suggestion that any significant residuals of loss of oxygen occurred.  Moreover, while the July 13, 1965 report reveals that some subconjunctival hemorrhages were noted bilaterally, there was no particular significance attached to this finding in the report, and there was no other diagnosis related to it.  

When examined for service separation in October 1965, the Veteran had normal clinical findings for lungs and chest, as well as for the eyes and ophthalmoscopic examination.  This is not simply the absence of evidence, but affirmative evidence that there was no chronic residuals of asphyxia regarding the eyes.  

The Board finds that subconjunctival hemorrhages or other residuals of asphyxia were not continuous after service.  Indeed, there is no current diagnosis related to subconjunctival hemorrhages, and the Veteran does not assert that there is any current symptomatology related to this in-service diagnosis.  Subconjunctival hemorrhages were only noted on immediate post-injury reports, and have never been noted since.  

The Board recognizes that the CAVC has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As established by the CAVC, the definition comports with the everyday understanding of disability, which is defined as an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  

In summation of the Board's findings, symptoms of subconjunctival hemorrhages were not chronic in service; symptoms of subconjunctival hemorrhages were not continuous after service, and there is no current disorder of subconjunctival hemorrhages.  As such, service connection for subconjunctival hemorrhages, claimed residuals of asphyxia, is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Service Connection for Hair Loss

In an April 2005 account, the Veteran reported that, in June of 2001, a VA physician noted that in the past three months the Veteran had developed a severe hair loss.  He also noted that some hair seemed to be trying to regrow but that in altering from his normal color, it was snow white in the new hair area and extremely thin in texture.  According to the Veteran, the physician suspected it was due to the abrupt shock his body had sustained from a fall in December 2000 as there was no other apparent reason to cause this.  While the Veteran does not contend that he incurred hair loss directly in service, the Board will address direct and secondary theories of entitlement.

The Board finds that symptoms of hair loss were not chronic in service and were not continuous after service.  The Veteran does not contend that he experienced hair loss until after a post-service December 2000 fall during which he struck his head.  The fall is discussed in detail above.  Service treatment records contain no reference to hair loss, and when examined for service separation in October 1965, the Veteran's skin and head were clinically normal.  This is not simply the absence of evidence, but affirmative evidence that there was no chronic disorder regarding the skin or hair during service.  

The Veteran filed an original claim for compensation in 1984, almost 20 years after service separation.  At that time he mentioned only a back injury and a left kneecap injury.  There was no mention of hair loss.  Where, as here, a veteran takes action regarding other claims, it is reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  Thus, the Veteran's inaction regarding a claim for hair loss in 1984, when viewed in the context of action regarding several other claims, and in the context of no lay assertions or medical findings suggestive of hair loss to that point, may reasonably be interpreted as indicative of the lack of associated symptomatology at that time.  

The Board finds that the weight of the evidence demonstrates that hair loss is not related to service or to the Veteran's service-connected lumbar spine disability through the mechanism of a fall in December 2000.  There is no medical opinion that purports to relate hair loss to service, or to a bump on the head due to a fall in December 2000.  The only opinion on this matter is that of the Veteran.  Nevertheless, the clinical evidence does describe another etiology that is inconsistent with the Veteran's assertion.  A July 2001 ambulatory care progress note reveals that there is a grapefruit sized hair loss on the occiput.  In an April 2004 private treatment record, it was noted that the Veteran had alopecia on the top of his head and this looked to the examiner to be male pattern baldness.  

The Veteran is competent to relate his loss of hair to a specific period of time, but not to a specific etiology.  He has not described any training or expertise in determining the causes of hair loss.  Simply noting that his hair loss began at a particular point in time is not persuasive evidence as to etiology.  The competent evidence in this case relates his hair loss to male pattern baldness and alopecia.  Based on the evidence on this question, the Board finds that the Veteran's opinion amounts to lay speculation, and is entitled to no probative weight.  

Regarding the Veteran's assertion that a VA physician suspected it was due to the abrupt shock his body had sustained from a fall in December 2000, the Veteran is competent to relate information provided to him by a physician.  However, as noted elsewhere in this decision, the Veteran has proven generally to be an unreliable historian.  In this case, his account of what a physician purportedly told him regarding the etiology of his hair loss is not recorded in any clinical record.  Moreover, it conflicts with other clinical findings discussed above.  For these reasons, the Board finds that the Veteran's account regarding the opinion of his physician is not credible.  

As the weight of the competent and credible evidence relates the Veteran's hair loss to male pattern baldness and not to service or any service-connected disability, service connection for hair loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Analysis of SMC Claim

Special monthly compensation as provided by 38 U.S.C. 1114(l) is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis; for example: (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the hand or foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.

In correspondence received in December 2005, the Veteran asserted that he has "loss of effective use of the feet requiring the use of a cane for mobility."  In correspondence received in October 2006, the Veteran asserted that a cane for mobility was prescribed in 1987 and he continues using it.  He noted EMG/NCS results indicating loss of muscle in his right lower extremity and other assessments indicating loss of lower reflex and muscle strength with tiring upon minimal activity.  According to the Veteran, this all relates back to 1987 from his first spinal surgery.  In a neurological consult in July 2001, the Veteran reported that he has weakness in both his lower extremities and many times he has fallen down since his legs "collapsed."

To better evaluate the Veteran's SMC claim, he was afforded a VA examination in July 2007.  The Veteran reported bilateral total numbness that began first in the right foot.  The numbness progressed to the arch of the foot making it feel like he is standing on sand, it then spread to the outside calf muscle of the right leg.  The Veteran reported bilateral tingling in the feet that coincides with the numbness; the right is more severe than the left.  Numbness occurs several times per day and is aggravated by standing for more than 10 minutes or sitting for more than 20 minutes.  Alleviating factors are changing standing or seated position.  At night the Veteran reported sharp stabbing pains, like been poked with a pin in his toes.  The jabbing pains are rated at 8/10 and last for just a second or two.  They seem to be aggravated by increased activity during the day.  He also reported cramping in the arch of the right foot and the right calf muscles. 

The Veteran reported that he walks aided by the use of a cane when outside the house.  Within the house he uses the furniture and walls for support and balance.  He reported that he can walk approximately 100 feet, but is unsteady, with poor balance, and that his right leg weakness and numbness cause him to fall.  The most recent fall was that same morning while climbing the stairs into his motor home.

The July 2007 examiner noted a standing limit of 10 minutes, a walking limit of 100 feet, and a sitting limit of 10 minutes.  The Veteran reported that he has no coordination in his legs and therefore cannot walk at a normal pace or run.  When he goes grocery shopping many times his legs go weak when walking a distance from the car to the front door of the grocery store.  He climbs stairs one at a time and uses the banister in addition to his cane.  The examiner noted that his gait was antalgic with dragging of the right foot along the medial side of the great toe and first MTP joint.  The feet appeared normal with no evidence of deformity, scars, or lesions.  The right foot angles laterally to 45 degrees while standing and dangling over the edge of the examination table.  There was evidence of great toe, second, third, fourth, and fifth toe functional loss on the right foot.  There was an unusual shoe wear pattern indicating abnormal weight bearing to the left leg.  Heel and toe walking demonstrated poor coordination. 

After a review of all the evidence, the Board finds that the criteria for SMC based on loss of use of the feet have not been met for any period.  While the Veteran has obvious impairment of use of his lower extremities, the evidence does not indicate that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The evidence demonstrates that the Veteran's residual function has not been reduced to the point where balance and propulsion could accomplished equally well by an amputation stump with prosthesis.  The Veteran does not have impairment equivalent to extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of either lower extremity, or the equivalent of shortening of the lower extremity of 3-1/2 inches or more.  The Veteran does not have symptomatology equivalent to complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop.  Rather, the clinical evidence establishes that, while he does require the use of a cane, he is able to stand, and to walk 100 feet.  

The primary evidence regarding loss of use of the feet comes from the Veteran's assertions.  However, as noted elsewhere in this decision, the Veteran has proven to be an unreliable historian.  In this regard, the Board has also considered observations made by the hearing officer at the Veteran's RO hearing.  The RO reported that, during the June 2009 hearing, the Veteran walked into the room using a cane and carrying a bulky case.  He appeared to be in no acute distress when presenting testimony.  He sat in the witness chair and rose to standing position without obvious distress.  At the conclusion of the hearing, he stood from a sitting position, picked up his case, and walked from the room unassisted using a cane.  He walked to his vehicle, loaded the case into the vehicle, and drove away unassisted.  

While the hearing officer is not competent to offer medical opinion evidence, the observations made at the time of the hearing are competent evidence regarding the effective loss of use claimed by the Veteran.  Given the Board's discounting of the credibility of the Veteran's assertions, the observations of the hearing officer further underscore the Board's finding that loss of use of the feet has not been demonstrated here.  As such SMC is not warranted for any period.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Analysis of Specially Adapted Housing and Home Adaptation Grant Claims

Specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

The phrase 'preclude locomotion' is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he/she has compensation based on permanent and total service-connected disability that: includes the anatomical loss or loss of use of both hands, or is due to blindness in both eyes with 5/200 visual acuity or less, or deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a(b).  The assistance referred to in this section will not be available to any veteran more than once.  38 C.F.R. § 3.809a(a).

The Board notes initially that the regulations pertinent to SMC, discussed above, include terminology regarding loss of use of both feet (38 C.F.R. § 3.350) that is facially similar to the regulations pertinent to this issue, regarding loss of use of both lower extremities (38 C.F.R. § 3.809); however, the provisions used to define loss of use differ significantly between the two sections.  As noted above, 38 C.F.R. § 3.350 defines loss of use as when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  In contrast, 38 C.F.R. § 3.809 defines loss of use as the requirement of braces, crutches, canes, or a wheelchair to aid in locomotion.  

Here, the weight of the evidence indicates the Veteran does not have loss of use of both lower extremities such as to preclude locomotion without the aid of a cane.  The Board acknowledges that the July 2007 VA examination report reveals that the Veteran does in fact use a cane with walking when outdoors, although not indoors; however, the July 2007 examiner also noted that the Veteran is able to stand and to walk 100 feet.  Here, there is an important distinction in the regulation regarding locomotion being precluded without the use of a cane versus an individual's decision to use of a cane.  The Board finds that the weight of the evidence in this case is against the Veteran's assertion that locomotion is precluded without the use of a cane.  

The Veteran is competent to report his symptoms, including whether or not he requires a cane; however, in this matter, the Board finds his assertions regarding locomotion being precluded without a cane to be lacking in credibility.  As noted elsewhere in this decision, the Veteran has proven to be an unreliable historian.  In this regard, the Board has also considered observations made by the hearing officer at the Veteran's RO hearing.  The RO reported that, during the June 2009 hearing, the Veteran walked into the room using a cane and carrying a bulky case.  He appeared to be in no acute distress when presenting testimony.  He sat in the witness chair and rose to standing position without obvious distress.  At the conclusion of the hearing, he stood from a sitting position, picked up his case, and walked from the room unassisted, using a cane.  He walked to his vehicle, loaded the case into the vehicle, and drove away unassisted.  

Observations made at the time of the hearing are competent evidence regarding the effective loss of use claimed by the Veteran.  Given the Board's discounting of the credibility of the Veteran's assertions, the observations of the hearing officer further underscore the Board's finding that the Veteran retains considerable use of his lower extremities, and despite the fact that he uses a cane when walking outdoors, he has not lost use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  In light of this evidence, the Board finds that the criteria for specially adapted housing are not met.  

In summation of the Board's findings, the Veteran is in receipt of a permanent and total rating based on service-connected disabilities; a TDIU has been in effect since November 28, 1995; however, the Veteran's service-connected lumbar fracture residuals do not result in the loss of use of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(d).  

Turning to the matter of entitlement to a grant for special home adaptations, while the Veteran has compensation based on permanent and total service-connected disability, there is no dispute of fact regarding the pertinent criteria here.  The Veteran's permanent and total service-connected disability is not due to the anatomical loss or loss of use of both hands, is not due to blindness in both eyes with 5/200 visual acuity or less, is not due to deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, is not due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, and is not due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a(b).  Accordingly, this claim must be denied based on the lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Analysis of Claim for Automobile and Adaptive Equipment or 
Adaptive Equipment Only

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a), (b).  A veteran is considered to be an "eligible person" if he or she is entitled to compensation for any of the following disabilities: (i) the loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1).

A veteran must have had active military, naval, or air service.  38 C.F.R. § 3.808(a).  A specific application for financial assistance in purchasing a conveyance is required which must contain a certification by the claimant that the conveyance will be operated only by persons properly licensed.  38 C.F.R. § 3.308(c).

A veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment if he or she is entitled to VA compensation for ankylosis of one or both knees, or of one or both hips.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4).

Here, the Veteran is not entitled to compensation for loss, or permanent loss of use, of one or both feet; the loss or permanent loss of use of one or both hands; or the permanent impairment of vision of both eyes.  Although the Board has found that he is entitled to specially adapted housing due to the loss of use of his lower extremities so as to preclude locomotion without the aid of a cane, as discussed above, the criteria under 38 C.F.R. § 3.809 are specific to that section.  There is no similar provision under 38 C.F.R. § 3.808 that would permit a finding of loss of use of one or both feet based solely on the need for assistive devices, such as a cane.  As discussed in reference to the SMC claim above, the Veteran has not lost the use of either foot, but is able to stand and walk a limited distance.  In addition, he is not entitled to VA compensation for ankylosis of one or both knees, or of one or both hips.  As such, the criteria for financial assistance in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only, are not met.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the law and not the evidence is dispositive, and the Board must deny the claim on the ground of the lack of legal merit, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


Analysis of Claim for Restoration of Service-Connected Disability Compensation Withheld from 1990 to 1994

In correspondence received in December 2005, the Veteran reported that the basis for entitlement to collection of withheld award monies by the VA of his 60 percent rating from 1990 to 1994 are the Federal regulations allowing full monthly compensation for an incarcerated veteran if he is eligible or in a work release program or halfway house.  The Veteran maintains that he was eligible for either from 1990 thru 1994, as evidenced in his incarceration yearly classification records, but was issued a medical-needs override due to his "severe spinal issues" which were service connected.  According to the Veteran, his service-connected condition was the sole basis of maintaining him at the medical facility due to medical needs too stringent for work release and halfway house eligibility.  The Veteran asserts that, to deny these monies withheld by the VA is to punish him for having a service-connected spinal condition and, and to find that it was his fault for getting injured while in the Navy.  He asserts that, had his service-connected condition been less severe, he would have received the withheld compensation.

In October 2006 correspondence, the Veteran asserted that he was eligible to be moved to a work release program or halfway house from his October 1990 one-year reclassification, but was considered to have extreme physical needs and was issued a medical override.  He asserted that, had he been physically able to be progressed up thru the system, there is little doubt but that the system would have readily accepted his transfer to a halfway house or work release program.  

The law and regulations provide that a person who is incarcerated in a Federal, State or Local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of that amount specified in 38 C.F.R. § 3.665 beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).

The Veteran notified the RO of his incarceration in August 1991; however, at that time, he was not receiving VA compensation, but was assigned a zero percent rating for his single service-connected disability.  In a December 1994 decision, the Veteran's disability rating for lumbar fracture residuals was increased to 10 percent effective February 1, 1988, and was subsequently increased 60 percent from December 1, 1991.  The Veteran was informed in a letter dated December 2, 1994 that a portion would be withheld due to his incarceration.  A report of contact dated in December 1994 indicates that the Veteran was released on November 26, 1994 and that his date of initial incarceration was October 3, 1989.  

In correspondence received in November 1995, the Veteran asserted that the reason he was never permitted to advance past the medium security medical facility was due to his physical condition which required continual monitoring.  He asserted that, had he been physically fit to perform a work-oriented task, he could have advance to community corrections where he would have been permitted under the law to receive his full award.  Thus, the Veteran appeared to contest the withholding of benefits within a year of the December 1994 decision.  However, at a Board hearing in March 1997, the Veteran twice testified that he was not challenging this action.  At page 9 of the transcript, the Veteran testified "I will not require the BVA to attempt to overrule the 10 percent maximum monthly payment placed into law by Congress in 1980, but I will ask that this be convincing argument for awarding 100 percent due to unemployability." 

The Board finds that, to the extent that the Veteran may be found to have disagreed with the December 1994 decision, his March 1997 hearing testimony effectively withdrew his appeal as to that issue.  Therefore, as of that date, any appeal as to the issue of the propriety of withholding of benefits during incarceration ceased to exist.  See 38 C.F.R. § 20.204 (2011); Hanson v. Brown, 9 Vet. App. 29 (1996) (when a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).  

As the Veteran withdrew any appeal that may have been initiated, his only recourse to obtain the benefit sought would be to file a claim to amend the decision based on clear and unmistakable error (CUE).  To date, the Veteran has not filed such a claim, and his assertions regarding the issue do not rise to the level of a CUE claim.  To raise CUE there must be some degree of specificity as to what the alleged error is and persuasive reasons must be given as to why the result would have been manifestly different.  Crippen v. Brown, 9 Vet. App. 412 at 420 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Veteran's assertions, as expressed in the hearing testimony, appear to agree that the law required the action taken by the RO.  His assertion was that he was required to stay in a medium security facility due to health concerns that precluded a work-release program, and that this supported his claim for a higher disability rating.  If taken as fact, this is not an allegation of CUE.  

To now directly attack the RO's December 1994 decision essentially amounts to an attempted freestanding claim for an earlier effective date for the termination of withholding.  To the extent that the Veteran has attempted to raise such a freestanding claim for earlier effective date, the appeal will be dismissed.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); Leonard V. Nicholson, 405 F3d 1333 (Fed Cir 2005). 


ORDER

The application to reopen service connection for a left knee disorder is granted.

Service connection for erectile dysfunction, claimed as secondary to service-connected neurogenic bladder, is granted.  

Service connection for a cervical spine disorder, claimed as secondary to service-connected lumbar fracture residuals and associated lower extremity neurological abnormalities, is denied.

Service connection for neurogenic bowel claimed as secondary to service-connected lumbar fracture residuals and/or neurogenic bladder is denied.

Service connection for subconjunctival hemorrhages, claimed asphyxia residuals, is denied.  

Service connection for hair loss, claimed as secondary to service-connected lumbar fracture residuals and associated lower extremity neurological abnormalities, is denied.  

SMC based on the loss of use of both feet is denied.

The appeal as to entitlement to specially adapted housing is denied.  

The appeal as to entitlement to a special home adaptation grant is denied.  

The appeal as to entitlement to automobile and adaptive equipment or adaptive equipment only is denied.  

The appeal as to the propriety of the reduction of the appellant's disability compensation benefits due to incarceration for conviction of a felony from 1990 to 1994 is dismissed without prejudice.  


REMAND

A remand is required to ensure that there is a complete record upon which to decide service connection for a left knee disorder, the application to reopen service connection for an acquired psychiatric disorder, and the claim for secondary aggravation of the Veteran's cervical spine disorder.  

Regarding the application to reopen, the Veteran asserts that, as a residual of oxygen deprivation following an in-service crush injury, he incurred an impairment of his ability to control rage, and that this has resulted in psychiatric impairment.  Claims for service connection for an acquired psychiatric disorder, for PTSD, and for a personality disorder were denied by the RO in a February 1991 rating decision.  In the decision now on appeal, the RO did not specifically address this aspect of the claim for residuals of asphyxia, and did not address whether new and material evidence had been received to reopen service connection for an acquired psychiatric disorder.  

The CAVC has held that, because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The CAVC further held that the VCAA duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, the Veteran has not been put on notice of the bases for the prior denial of his claim for service connection for a psychiatric disorder or of the kind of evidence that would be considered new and material.  A remand is necessary to provide this notice.  

Regarding the reopened claim for service connection for a left knee disorder, and the claim for aggravation of the cervical spine disorder, VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden, 381 F.3d at 1167.

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen, 7 Vet. App. at 448.  

With respect to current disability of the left knee, it is uncontroverted that the Veteran has been diagnosed with minimal degenerative changes of the left knee as well as irregularity of the lateral tibial plateau.  It is also noted in several places that he underwent surgery in 1982 to repair cartilage in his left knee.  

Concerning the question of in-service disease or injury, the Veteran complained of left knee swelling in service.  He also maintains that his left knee disorder resulted from his service-connected low back disability, and it is uncontested that service connection is in effect for a low back disability.

Regarding the cervical spine, the Veteran has claimed that his cervical spine was aggravated by a fall in 2000, and that this fall was caused by his low back disability.  He has specifically pointed to a March 2005 MRI showing what was thought to be a previous compression fracture at C5 and C6 with loss of height.  The Veteran maintains that imaging prior to 2000 did not show this symptomatology.  The Board has denied the claim for service connection based on direct and secondary incurrence of the cervical spine disorder; however, a claim based on aggravation remains on appeal.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed chronic left knee disorder and treatment for knee complaints noted in service, and between the claimed aggravation of the cervical spine disability by the service-connected low back disability.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the CAVC has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of complaint of left knee symptoms in service and a service-connected low back disability, and the current diagnosis of a chronic left knee disorder, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current left knee disorder is causally related to active service or to a service-connected disability.  And, given the competent evidence of a fall in 2000 and possible worsening of the Veteran's cervical spine disorder, the Board finds that a VA examination with medical nexus opinion is required to determine whether the Veteran's cervical spine disorder was worsened beyond the normal progress of the disease by a fall caused by his service-connected lumbar fracture residuals and associated neurological impairment.  

Accordingly, the application to reopen service connection for an acquired psychiatric disorder, the reopened issue of service connection for a left knee disorder, and the issue of aggravation of a cervical spine disorder proximately due to or a result of a service-connected lumbar spine disability are REMANDED for the following action:

1.  Provide notice consistent with Kent regarding the issue of whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, claimed as impairment of ability to control rage reaction due to in-service asphyxia. 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed left knee disorder and to determine whether a fall in 2000 worsened his cervical spine disorder beyond its normal course.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's reports of an altered gait due to his service-connected low back disability and onset of knee pain resulting therefrom.  For the purposes of the examination, the Veteran's service treatment records document left knee swelling in May 1964 but normal clinical findings at service separation.  

The examiner is also directed to consider the Veteran's account of having fallen and injured his neck in December 2000.  The examiner is also directed to review imaging reports before and after the December 2000 fall.

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current left knee disorder is causally or etiologically related to the Veteran's active service, or causally or etiologically related to any service-connected disability.  If no causal or etiological relationship is found, the examiner should offer an opinion as to whether the left knee disorder was worsened beyond the normal progress of the disorder by any service-connected disability.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's cervical spine disorder was worsened beyond the natural course of the disorder by a fall in December 2000.  

If a VA examination cannot be scheduled for any reason, the relevant documents in the Veteran's claims file should be forwarded to an appropriate VA medical professional for preparation of the above-requested opinions based solely on claims file review.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues of service connection for a left knee disorder, service connection by aggravation of a cervical spine disorder, and whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, should each be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


